Citation Nr: 0615049	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  02-11 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The appellant had active service from January 12, to March 4, 
1976, a period of under 55 days.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a decision by the Department of Veterans Affairs 
(VA) San Juan, Puerto Rico, Regional Office (RO).

In November 1981, the Board of Veterans Appeals (Board) 
denied service connection for schizophrenia.  In January 
2004, the Board reopened the appellant's claim and remanded 
it for further development, to include PTSD.  

In May 2005, the Board remanded this case to schedule a 
hearing pursuant to the appellant's request.  In October 
2005, the appellant withdrew his request for a hearing.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The appellant served less than 90 consecutive days of 
active duty.

3.  A chronic psychiatric disorder began after service, and 
was not caused by any incident of service; the appellant did 
not have combat duty and his alleged in-service stressor has 
not been verified for VA purposes by official records or any 
other supportive evidence.

5.  The appellant does not have PTSD as a result of active 
military service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, the Board has determined that all notification 
and development action needed to render a fair decision on 
the claim for service connection on appeal has been 
accomplished.

In January 2004, the Board reopened the appellant's claim and 
remanded it for further development.  After the Board's 
January 2004 Remand, the RO issued an April 2004 notice 
letter.  They were afforded the opportunity to respond.  
Clearly, from submissions by and on behalf of the appellant, 
he is fully conversant with the legal requirements in this 
case.  Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any failure to inform the appellant of 
the additional requirements under Dingess, is harmless error.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim; as a result of 
these efforts, service medical records and VA medical records 
have been associated with the record.  The appellant also has 
submitted private medical records in his possession.  After 
receiving no response to requests for additional records from 
identified private sources, the RO appropriately enlisted the 
appellant's assistance in procuring those records.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any existing pertinent records, in addition to those noted 
above, that need to be obtained.  The record also presents no 
basis for further developing the record to create an 
additional evidence to be considered in connection with the 
claim.

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim on appeal. 

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Where a appellant served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a psychoses becomes manifest to a 
degree of 10 percent within 1 year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether the weight of 
the evidence supports the claim, or the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim: the appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (under the criteria of DSM-IV); a link, established 
by medical evidence, between current symptoms and an in- 
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the appellant's service 
records may corroborate the appellant's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the appellant's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  
The appellant claims service connection for a psychiatric 
disorder that he asserts was incurred during military 
service.  He also maintains that he was raped during service, 
which has resulted in PTSD.  As a result, he contends that he 
received treatment for his injured shoulder during service.  

The appellant's service medical records are negative for 
treatment or diagnosis of a psychiatric disorder.  He was 
treated for an injured shoulder, but there is no mention that 
the injury was the result of an attack by other servicemen.

Service personnel records indicate that the appellant was 
repeatedly disciplined for poor behavior, to failure to obey 
orders, striking other trainees, consuming food at a snack 
bar before paying for the items, setting fire to another 
trainee's parka, and drinking on duty hours.

The post-service medical evidence reveals that he was 
hospitalized by VA from August to November 1976.  He was 
diagnosed with schizophrenia, undifferentiated type.  He was 
hospitalized again in December 1976 for four days.

In June 1977, the appellant's mother reported that the 
appellant told a VA doctor that he was raped by fellow 
servicemen during service, and that this caused his 
psychiatric problems.  That is why the appellant left service 
so quickly.  She noted that the appellant never told her of 
this incident.

The appellant submitted medical evidence from G.S., M.D., a 
psychiatrist.  This evidence included medical summaries dated 
in May, June, and July 1978.  Dr. Santiago noted the 
appellant's reported history of being sexually abused during 
service.  The appellant reported that he did not want to 
disclose the incident to anyone.  The physician opined that, 
following the sexual assault, the appellant developed a 
progressive disorder characterized by bizarre thoughts, 
hallucinations, illusions, antisocial behavior, and poor 
interpersonal relationships, necessitating frequent 
hospitalizations.  The diagnosis was schizophrenia reaction, 
paranoid type.

During an October 1978 hearing held before a hearing officer 
at the RO, Dr. S. testified that he agreed with VA's 
diagnosis of schizophrenia.  He added that, in his opinion, 
it was due to a sexual attack during service.  The appellant 
had had no history of psychiatric illness.  The appellant's 
mother testified that, based on her relationship with him, 
the appellant's personality had changed dramatically after he 
returned from service.  She described him as quiet and 
violent.  She denied that he had had trouble during high 
school.  

At the time of the hearing, the appellant submitted 
additional lay statements that corroborated the appellant's 
mother's testimony.  One was from the appellant's common-law 
wife.

According to a January 1978 statement from a VA psychiatrist, 
the appellant had been treated or a psychiatric disorder 
since March 1976 and had been unable to work.

In a February 2003 private medical report, J.O.F.C., M.D., a 
psychiatrist, diagnosed the appellant with a disorder of 
post-traumatic stress and marked paranoid characteristic with 
schizophrenia.  The psychiatrist noted the medical history 
outlined above and opined that there was enough clinical 
evidence to diagnose him with PTSD and relate it to service.  
This disorder was diagnosed as a psychiatric illness in 
August 1976, shortly after discharge.  The disorder was 
evolving and developing and was clinically accepted as 
related to his experiences during military service.  

In August 2004, a VA psychiatrist examined the claims file 
and the appellant.  The psychiatrist returned the case with 
no diagnosis because of the contradictory behavior that 
showed strong voluntary components that were compatible with 
the diagnosis of malingering.  The psychiatrist noted in his 
report that the appellant's behavior and appearance on the 
day of the examination did not comport with medical 
information in the medical files, regarding behavior and 
appearance, and was clearly contradictory with other 
information in the file.  The examiner commented that no 
relationship could be established between the appellant's 
current behavior and the appellant's military service.  
Furthermore, there was no concrete evidence, other than 
statements made by people who knew the appellant, some of 
them before and after service, of changes in his behavior and 
also the statements that he supposedly told the private 
psychiatrist who made the private report of February 2003 
that described the alleged sexual attack during service.    

After reviewing the evidence of record, the Board finds that 
service connection is not warranted for a psychiatric 
disorder, including PTSD.  The appellant served less than 90 
consecutive days of active duty; therefore, he is not 
entitled to the presumptive regulations 38 C.F.R. §§ 3.307 
and 3.309.  His service medical records are negative for 
complaints, treatment, or diagnosis of a psychiatric 
disorder.  The appellant was not diagnosed with schizophrenia 
until August 1976, almost six months after his discharge from 
service.  Given that the presumptive regulations do not 
apply, and the appellant was not diagnosed with a psychiatric 
disorder until nearly six months after discharge, service 
connection for a psychiatric disorder must be denied.

The Board has considered the evidence submitted from Dr. S. 
and Dr. C.  Both have opined that the appellant's psychiatric 
disorder (later diagnosed as PTSD) was caused by his reported 
sexual assault during service.  In this case, the record 
contains medical evidence establishing a current diagnosis of 
PTSD, which satisfies one requirement of 38 C.F.R. § 3.304.  
Moreover, there are private medical opinions linking the 
diagnosis of PTSD to the alleged in-service sexual assault, 
which satisfies the second criterion for establishing service 
connection.  However, these opinions are not based on a 
review of the appellant's service medical records and service 
personnel records, but rather on uncollaborated statements 
made by the appellant, and are thus afforded less probative 
weight.  The outcome of the case therefore turns on the 
requirement of credible supporting evidence of the service 
stressor.

The Board notes that the appellant has not alleged, nor has 
the evidence shown, that he engaged in combat with the enemy.  
Thus, his assertions of service stressors are not sufficient 
to establish its occurrence.  Rather, a service stressor must 
be established by official service records or other credible 
supporting evidence.         38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

As discussed above, if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
appellant's service records may corroborate the appellant's 
account of the stressor incident.  The appellant's service 
medical and personnel records are absent any findings of any 
type of personal assault.  The NPRC reported that it had no 
additional records regarding the appellant.  Nothing in the 
service medical records suggests that the appellant sought 
any type of psychiatric treatment or reflective medical care 
during his two months of service.  Although he was treated 
for a shoulder injury, the treatment records are negative for 
reference of an assault.  Treatment records dated from 
January 1976 reveal that the appellant had a history of right 
shoulder dislocation.  There are no supporting documents from 
an investigation or a complaint of an assault.

Notwithstanding the fact that there is no in-service 
corroborative evidence to support the claim that he was 
sexually assaulted in service, the Board questions the 
accuracy of the appellant's purported stressor.  His service 
personnel records indicate that he was a discipline problem 
during his short time of service.  There is no indication 
that he had established himself as a solid recruit for any 
period of time.  Instead, his personnel records indicate that 
he was a discipline problem from the start of his service.
The August 2004 VA psychiatrist indicated, after reviewing 
the medical evidence of record and examining the appellant, 
that the appellant showed signs of malingering.  

The Board has considered the statements provided by the 
appellant, his representative, mother, and friends.  A 
contention of the appellant or the others, no matter how well 
meaning, without supporting medical evidence that would 
etiologically relate the condition with conditions documented 
while in service, or service in general, is not competent 
medical evidence.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Simply stated, the 
appellant and the other laypeople do not have the medical 
expertise to diagnose the claimed psychiatric disorder and 
relate it to a reported injury or disease documented during 
service.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for a psychiatric disorder, to include PTSD, and that, 
therefore, the provisions of § 5107(b) are not applicable.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


